Citation Nr: 0316182	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  98-14 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a left 
ankle disability.  

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1965 to 
November 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a left ankle condition, and which denied entitlement to 
service connection for a right ankle condition.  

In August 2001 the veteran testified before the undersigned 
in Washington, D.C.  A transcript of the hearing is included 
in the claims folder.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left ankle disability in June 1971.

2.  Evidence received since the June 1971 rating decision is 
new and so significant that it must be considered in order to 
fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), became effective.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  The VCAA specifically states that nothing 
in this section shall be construed to require the Board to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).  

In the decision herein, the Board reopens the claim of 
entitlement to service connection.  Hence, at this point, an 
explanation of the applicability and fulfillment of the VCAA 
is obviated.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

For the purposes of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case the veteran was denied service connection for a 
left ankle disability in June 1971.  That decision is final 
because a timely appeal was not filed.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2002).  Pertinent evidence 
considered in that decision included the veteran's service 
medical records and statements made by the veteran in his May 
1971 original submitted claim for benefits.  No post-service 
medical records were entered into the claims file prior to 
the June 1971 decision.  The service medical records 
reflected that the veteran was treated for a left ankle 
sprain from July to August 1968, including with a short cast 
applied to the lower leg for approximately two weeks.  X-rays 
at that time were negative for ankle fracture.  The veteran's 
September 1998 service separation examination indicated the 
absence of musculoskeletal disability, and made no mention of 
residuals of the ankle sprain.  

In the veteran's May 1971 claim he alleged that he had 
recurrence of his left ankle disability in July 1970 and 
again in April 1971.  The RO denied the claim based on the 
absence of service separation examination evidence or post-
service medical evidence showing that a current a chronic 
left ankle condition that was related to service.  The 
veteran was specifically advised in June 1971, that he needed 
to show current residuals of a left ankle disorder.

Evidence introduced into the record following that June 1971 
RO decision includes testimony in August 2001 by the veteran 
at a hearing before the undersigned in Washington, D.C., 
regarding the ongoing nature of his left ankle disability.  
He reported having an intermittently recurrent sprain, 
instability, and associated pain since 1968.  He further 
testified that he had received treatment at both VA and 
private medical facilities for left ankle disability.  
Medical evidence added to the record has included a record of 
private treatment at the Interfaith Medical Center, St. 
John's Episcopal Division, Brooklyn, New York, showing 
treatment in May 1993 for a left ankle injury while playing 
ball.  Other medical records, VA and private, show treatment 
for recurrent left ankle disability from the mid 1990's and 
thereafter.  Recent medical records have indicated that the 
veteran has bilateral arthritis in the ankles.  

Neither testimony by the veteran as to the chronic, recurrent 
nature of the left ankle disability, nor medical evidence 
showing a post-service left ankle disability, was present at 
the time the last prior final denial in June 1971.  The 
testimony presents the possibility of a ongoing disability 
dating from service, and the medical evidence supports the 
testimony by showing that the veteran currently has a 
recurrent left ankle disability.  Accordingly, this 
additional evidence is new and so significant that it must be 
considered together with all the evidence of record in order 
to fairly decide the claim on the merits.  The claim is 
reopened.   38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for left ankle 
disability is reopened.  

REMAND

As noted, with the enactment of the VCAA there has been a 
change in the law during the pendency of the veteran's 
claims.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The provisions of these 
regulations apply to this claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The veteran has been afforded notice of the VCAA, at least as 
it applies to the reopened left ankle disability claim, 
including by the October 2001 Board remand, and by a January 
2003 supplemental statement of the case.  In light of 
Quartuccio, however, for both appealed claims the veteran 
must be afforded specific notice of evidence that has been 
and will be obtained by VA, and specific notice of the 
evidence that he needs to obtain in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Regarding the claim for service connection for a right ankle 
condition, while an appeal was perfected by the submission of 
a VA Form 9 in September 1998, neither the RO nor the Board 
has since addressed the issue.  An adverse finding by the 
Board on matters not considered by the RO based on statutes, 
regulations or analyses which were not considered by the RO 
raise concerns whether the appellant's procedural rights to 
notice, to a hearing, and to submit evidence have been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).    There 
is also the VA's statutory duty to assist the appellant, 
particularly pursuant to the VCAA.

The Board is not permitted to consider evidence on appeal 
absent either initial consideration of that evidence by the 
RO or the appellant's initial waiver of RO review of that 
additional evidence prior to Board adjudication.   Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, further development is in 
order.

At the August 2001 Central Office Board hearing, the veteran 
testified to receiving post-service private treatment for his 
left ankle disability at the VA Medical Center (VAMC), the 
Interboro General Hospital, and St. John's Hospital (now 
Interfaith Medical Center), all located in Brooklyn, New 
York.  

The RO, in a February 2002 letter asked the veteran to obtain 
evidence in support of his claim from private medical 
sources.  This included directing the veteran's efforts 
toward inquiry with Mr. Bruce Oudt, New York State Department 
of Health, Access To Patient Information, 433 River Street, 
Suite 303, Troy, New York  12180.  Notably, however, both 
with regard to the reopened left ankle claim and the original 
right ankle claim, the VCAA requires greater efforts by VA to 
obtain private records for the veteran, including requesting 
available records, particularly since the claim may now be 
reviewed on the merits.  Hence, such records should be 
pursued by the RO on remand.  This is particularly evident 
since the claim is now to be reviewed on the merits.

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims files and ensure that all 
additional evidentiary development 
action required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
implementing regulations is completed.  
The veteran must be afforded notice of 
the evidence that has been obtained by 
VA and that which he needs to obtain in 
furtherance of his claims, pursuant to 
development requirements as delineated 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should ask the veteran what 
is the basis of his claim of entitlement 
to service connection for a right ankle 
disability, including how it is related 
to service, what treatment he had 
received, when and from whom, and to 
provide contact information and 
necessary authorization and release to 
obtain records of such treatment.  Any 
indicated records should attempt to be 
obtained, and all records and responses 
received should be associated with the 
claims folder.  Thereafter, appropriate 
development should be undertaken.

3.  After obtaining appropriate 
authorization from the veteran, the RO 
should request all post-service 
treatment records pertaining to 
bilateral ankle disorders from Interboro 
General Hospital and St. John's Hospital 
(now Interfaith Medical Center), both of 
Brooklyn.  For records from Interboro 
General Hospital, if, as reported by the 
veteran, this facility has closed, the 
RO should make an inquiry to Mr. Bruce 
Oudt, New York State Department of 
Health, Access To Patient Information, 
433 River Street, Suite 303, Troy, New 
York  12180, or other indicated sources, 
to pursue records of that facility.  All 
responses received and all records 
obtained should be associated with the 
claims folder.  

4.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination, to determine the nature and 
etiology of any current ankle disorder, 
to include confirming or refuting 
diagnoses of degenerative joint disease.  
The claims folders and a copy of this 
remand must be made available to the 
orthopedist for review in connection with 
the examination.  All necessary tests and 
studies should be performed.  For each 
ankle's disability, the examiner should 
answer the following:  

A)  Is it at least as likely as not 
that the disorder developed during 
the veteran's period of active 
military service from June 1965 to 
November 1968?

B)  If arthritis is diagnosed, the 
examiner must opine whether it is 
at least as likely as not that the 
disorder was compensably disabling 
within the first year following the 
veteran's service separation in 
November 1968?

C)  Is any identified ankle 
disability otherwise related to the 
veteran's period of active service?  

The rationale for all opinions expressed 
should be provided.  

5.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claims on the merits.  If 
any determination remains adverse to the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the veteran until he is further 
notified.  In reaching these conclusions the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



